DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8-11, 13 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 8 and 9 recite(s) a state change detection device, a computer based method, and a non-transitory computer readable medium with series of operating steps is one of the four statutory categories. However, according to the 2019 Revised Patent Subject Matter Eligibility and October 17, 2019 Update, the claimed invention as recited in the present claims 1, 8 and 9 are clarified in group of mental processes without significantly more (step 2A, prong 1) in “extract a state change feature value relating to waveform data of a power supply current; and detect a transition state for a section of the waveform data, based on a magnitude of the state change feature value extracted” which is deemed to be an abstract idea of mental process concepts performed (including in field of observation, evaluation, judging, opinion) without significantly more in specific operation. Beside the abstract idea, the claims recites the additional elements (step 2A, prong 2) such as a processor, a memory, a non-transitory computer readable recording medium to carry out operation. This is insignificantly extra solution in routine activity that merely use computer processor as a tool to perform the abstract idea without significantly more. They can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the information technological of a 
 	Dependent claims 2-3, 10-11, 13 and 16-17, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the extent performance recited limitations are in concepts of mental process without significantly more and in algorithm relation of calculation. Therefore, they do not integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

With respect to claims 1, 8 and 9, the claimed invention are unclear and indefinite because there is no technical performance operation to recognize the processor can extract a state change feature value relating to waveform data of a power supply current and there is no magnitude of the state change feature value extracted being defined to recognize to detect a transition state for what a section of the waveform data is about. The claimed invention is vague.
Dependent claims 2-7 and 10-20 are ejected based on the rejection of the base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 11, 13, 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takagi et al (us 9638723).
With respect to claim 1, Takagi et al teach a state change detection apparatus (figures 1-9, column 4, line 34 to column 8, line 51) comprising: a processor; and a memory including program 
With respect to claims 8-9, the computer based method and a non-transitory computer readable recording medium are rejected by the same reasons and cited references as indicated in the rejection of the claim 1 above.

 With respect to claims 3, 11 and 17, Takagi et al teach  wherein when extracting the state change feature value, the processor extracts the state change feature value from the waveform data of the power supply current of a predetermined length equal to or less than one cycle of a power supply frequency or the waveform data of the power supply current of a plurality of cycles of the power supply frequency (e.g. figure 6, one period (cycle) associate with column 6,line 56 to column 7, line 17).
 With respect to claims 5, 13 and 19 , Takagi et al teach wherein when extracting the transition state, in a case where the magnitude of the state change feature value of a section of the waveform data exceeds a predetermined threshold, the processor determines that the section of the waveform data corresponds to the transition state and outputs a determination result, while in a case where the 
With respect to claims 6, 14 and 20, Takagi et al teach wherein the processor is further configured to execute: a state change point storage processing that receives time-series information of the steady state and the transition state for each section of the waveform data detected by the transition state extraction processing and stores in a storage one or more state change points (figures 2, 6, 8 associated with column 7, line; a steady state separation, extraction and storage processing that separates and extracts the waveform data of a steady state before and after the state change point (e.g. figures 2, 6, 8 associated with column 7, lines 1-33 and column 8, lines 33-67); and a device-specific state extraction processing that extracts, based on the steady states separated and extracted, a waveform or a feature value specific to an electrical device (e.g. figures 2, 6, 8 associated with column 7, lines 1-33 and column 8, lines 33-67).
 	With respect to claims 7, Takagi et al teach wherein the processor is further configured to execute: a state change point storage processing that receives time-series information of the steady state and the transition state for each section of the waveform data detected by the transition state extraction processing and stores in a storage one or more state change points (e.g.  figures 4-6 and 8, associated with column 6, line 22 to column 7,line 33 and column 8, line 44-67); a steady state separation, extraction and storage processing that separates and extracts the waveform data of a steady state before and after the state change point (e.g. figures 4-6 and 8, associated with column 6, line 22 to column 7,line 33 and column 8, line 44-67); and an operation state estimation processing that performs training of one or more feature values of the steady state waveform data separated and extracted and . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Wada et al (US 9563530) discloses device state estimation apparatus device power consumption estimation apparatus, and program.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRYAN BUI/               Primary Examiner, Art Unit 2865